 PLASTERERS LOCAL 594 (TECTONICSENGINEERING)259Local Union No. 594 of the Operative Plasterers andCement Masons International Association of theUnited States and Canada,AFL-CIOandTec-tonics Engineering&Contracting Inc.andCon-struction and General Laborers Union LocalNo. 185,Laborers International Union of NorthAmerica,AFL-CIO. Case 32-CD-110130 September 1987DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON ANDMEMBERSSTEPHENS AND CRACRAFrThe charge in this Section 10(k) proceeding wasfiled 16March 19871 by the Employer,allegingthat the Respondent, Local Union No. 594 of theOperative Plasterers and CementMasons Interna-tional Association of the United States and Canada,AFL-CIO (CementMasons)violatedSection8(b)(4)(D) of the National Labor Relations Act byengagingin proscribed activity with an object offorcing the Employerto assigncertain work to em-ployees it represents rather than to employees rep-resented by the Construction and General LaborersUnionLocalNo. 185, LaborersInternationalUnion of North America, AFL-CIO (Laborers).The hearing was held 9 April 1987 beforeHearingOfficer Douglas Gallop.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer'srulings,finding them free from prejudicial error. On theentire record, the Boardmakesthe following find-ings.1.JURISDICTIONThe Company, a California corporation,engagesin epoxy coating work appropriate for the con-struction industry. In the 12 months prior to thehearing,ithas received materials valued in excessof $50,000 directly from sellers located outside theState of California.We find that the Employer isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that the CementMasons and the Laborers are labor organizationswithin the meaning of Section 2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeSince January, the Employer has been involvedin the construction of an addition to the Universityof California LifeSciences Building.Perini Corpo-'All dates refer to 1987unless otherwise indicated.ration (Perini), the general contractor overseeingthe construction project, subcontracted the paintingand integrated floor and wall system work toW. G. Thompson. Thompson then subcontractedthe integrated wall and floor system work to theEmployer. Such work, referred to here as epoxycoating work,entails, inter alia, the preparation andapplication of epoxy substances to the walls, floor,and ceiling of a room to eliminate seams or joints.Periniwas party to a contract with the CementMasons, but the Cement Masons did not have acollective-bargaining agreement with the Employ-er.The Laborers did have a collective-bargainingagreementwith the Employer, but it expired inSeptember 1986. Employees represented by the La-borerswere still working for the Employer anddoing the epoxy coating work covered under theexpired agreement when the dispute over thatwork arose in February.Gerald Robinson, the project superintendent forPerini Corporation, testified that Paul Rogers (orRodgers), a Cement Masons representative, visitedhis office twice in February. During their first con-versation, Rogers claimed the Laborers were usingcement masons' tools2 and therefore doing thecementmasons'work. Robinson replied that juris-dictional disputes were to be handled by the unionsand that Perini was not getting involved. In thesecond conversation, approximately 2 weeks later,Rogers, when asked, informed Robinson that thejurisdictional dispute had not been resolved.WhileinRobinson's office, Rogers spoke by telephonewith Gordon Douglas, Perini's labor relations rep-resentative, and told Douglas that Rogers wouldnot back down from a fight. On 2 March theCement Masons picketed the jobsite,resulting inthe Employer's removal from the job on 3, 4, and 5March. Subsequently, the Employer signed anagreement with the Laborers on 5 March extend-ing the terms of their previous contract throughJuly and specificallyassigningthe disputed work toLaborers.3 The Employer returned to the jobsiteon 6 March.On 9 March Rogers spoke to the Employer'svice president, James Falls, and complained thatthe Employer was treating the cement masons like"stepchildren," stating that "it's ourwork,weshould be doing it and you should be dealing withus." Falls replied that he had an agreement withthe Laborers to do the epoxy coating work and8The tools referred to were trowels used in the application of epoxysubstances.8On 31 March the Laborers and the Employer signed both a memo-randum agreement and a letter of understanding essentially confirmingtheir continuing bargaining relationship reflected in the 5 March agree-ment.286 NLRB No. 23 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat the Laborers had done thisworkfor the Em-ployer for many years.Approximately 3 days later,Falls received a letter from the Cement Masons'Contract Administration Fund informing the Em-ployer that the Cement Masons had filed a griev-ance against the general contractor,Perini,claim-ing the epoxy coating work.Falls replied in a letterthat the Employer had no collective-bargainingagreement with the Cement Masons and that thejurisdictional dispute should be directed towardsthe Laborers and not the Employer.On 13 March the Cement Masons resumed pick-eting at the jobsite,effectivelyshutting down theproject.4On 16 March Steve Thompson, theprojectmanagerforW.G. Thompson,informedFalls that Perini was upset about the picketing andasked the Employer to leave the jobsite. Picketingcontinued on 16,17, and 18 March,with the Em-ployer removing its employees from the jobsite on18March;5 it resumed operations on 1 April.,B.Work in DisputeThe work in dispute involves the application ofepoxy substances to the walls,floors,and ceilingsof theLifeSciences Building at the University ofCalifornia located in Berkeley,California.C. Contentionsof thePartiesOnly the Employer appeared at the hearing andfiled a brief in this proceeding. The Employer con-tends that reasonable cause exists to believe thatthe Cement Masons violated Section 8(b)(4)(D) andthat the work in dispute should be awarded to theemployees representedby theLaborers currentlyperforming the work. The Employer bases its con-tention on the collective-bargaining agreement withthe Laborers,past practice and area practice of as-signing epoxy coating work to employees repre-sented by the Laborers,the efficient assignment ofthe work to these employees,their specialized skillin performing the work,and employer preference.D. Applicability of theStatuteIt is undisputed that Cement Masons Representa-tive Paul Rogers informed Perini that its jurisdic-tionaldisputewas not resolved and that theCement Masons would not back down from afight.Following the assignment of the disputed4 The picketsignstated "Tectonics Fails to Pay Wages & Fringes Es-tablished By Cement Masons In This Area " Robinson testified that on 13March he offered to provide Rogers with the 5 March agreement enteredintoby the Employer and the Laborers and the Laborers' letter claimingthe disputed work, but Rogers refused to accept themb The picket signs on these days bore the same legend as the 13 Marchsign6On 31 March the Region filed a petition for a 10(l) preliminary in-junctionwork to employees represented by the Laborers,the Cement Masons picketed the jobsite and causedboth the temporary shutdown of the project andthe temporary ouster of the Employer from thejobsite.Although the message on the picket signswas couched in "area standards"language,the evi-dence adduced at the hearing indicated that thepicketing was in furtherance of the Cement Masonsclaim to the disputed work and that,indeed, anobject of that picketing was to obtain the assign-ment of such work for employees represented bythe CementMasons.Thus,it is immaterialthat an-other object of the picketing might have been tomaintainarea standards.7 One proscribed object, ashere, is sufficient to bring aunion'sconduct withinthe meaningof Section 8(b)(4)(D).Carpenters Local953 (T & P Iron Works),266NLRB 617, 618(1983);ElectricalWorkers IBEW Local 701 (Ar-gonne National Laboratory),255 NLRB 1157, 1161(1981).We conclude, therefore, that there is rea-sonable cause to believe that an object of theCement Masons picketing was to force or requirethe Employerto assignthe disputed work to em-ployees it represents. Accordingly, we find that ajurisdictionaldisputeexistsunderSection8(b)(4)(D) of the Act.Because there is no evidence of any agreed-uponmethod for voluntarily adjusting the dispute withinthe meaningof Section 10(k), we find that the dis-pute is properly before the Board for determina-tion.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Collective-bargaining agreementsThe Laborers have an established collective-bar-gaining relationship with the Employer dating backto 1980. Both the 1980 and 1983 agreements con-tain provisions that refer to the types of skills andtools used by laborers in performing the epoxycoatingwork. These same skills and tools have'We find it unnecessary to determinewhether suchan object in factexisted PLASTERERSLOCAL594 (TECTONICS ENGINEERING)261been used at the jobsite. As noted previously, theLaborers signed an extension of the 1983 agree-ment with the Employer effective through July.The Cement Masons has never had an agreementwith the Employer to do the epoxy coating work.We find this factor favors an award to the employ-ees represented by the Laborers.2.Past practice and employer preferenceSince its inception in 1979, the Employer has as-signed epoxy coating work to laborers and prefersto maintain such an assignment at the Life SciencesBuilding jobsite.We therefore find the factor ofpast practice and employer preference favors anaward to employees represented by the Laborers.3.Area and industry practiceThe Employer's president, Michael Heraty, testi-fied that he did not know whether the Employer'scompetitors in the northern California area havecollective-bargaining agreements with the CementMasons to do epoxy coating work. Heraty did tes-tify that out of the over 1000 jobs the Employerhas performed in the northern California area, theCement Masons have never claimed any of thework.We find Heraty's testimony inconclusive indetermining the area practice standards of northernCalifornia. There is no evidence regarding industrypractice.Accordingly, we find the factor of areaand industry practice favors neither group.4.Specialized skills and efficiency ofoperationsVice President Falls testified extensively regard-ing the complexities concerned with the 18-stepepoxy coating process that results in an integratedwall and floor system and claimed that only certainsteps of the process involve work normally per-formed by cement masons. Employees representedby the Laborers possess the specialized skills neces-sary to perform all the work of the 18-step proc-ess.8On the other hand, there is insufficient evi-dence to establish that cement masons have therequisite skills to perform the entire 18-step proc-ess.9Thus, an award of some of the epoxy coatingwork to cement masons would create the need foran additional crew at the jobsite to complete the18-step process. Falls testified that because thes In addition, we note the Employer's undisputed claim that the epoxyapplication process at issue was invented by the Employer with the as-sistance of its Laborers-represented employees9Falls testified that he explained the nature of the work to Rogers,and Rogers claimed he had people who could do the work We find thistestimony insufficient to show that cement masons could engage in allphases of the 18-step processepoxy coating work is one of the final steps in theconstruction process, several other crafts would bein the various rooms of the Life Sciences Buildingcompleting their assignments and causing moredelay. Falls also claimed that it would be impossi-ble to ascertain when cement masons would beneeded to complete their phase of the process be-cause each room would be ready for a particularphase at a different time. In sum, without havingthe necessary flexibility of one crew with all therequisite skills needed for each step of the epoxycoating process, cement masons would have towait for rooms to become ready to complete theirpart of the process.We find that the employeesrepresented by the Laborers possess the specializedskills to efficiently perform the work in dispute andthat this factor favors an award to them.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by the Labor-ers are entitled to perform the work in dispute. Wereach this conclusion relying on the Employer'scollective-bargaining agreement with the Laborers,itspast practice and preference of assigning thework to laborers, and the specialized skills and effi-ciency of operations gained by assigning the disput-ed work to employees represented by the Laborers.In making this determination, we are awarding thework to employees represented by the Laborers,not to that Union or its members. The determina-tion is limited to the controversy that gave rise tothis proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Tectonics Engineering & Con-tracting Inc., represented by Construction andGeneral Laborers Union Local No. 185, LaborersInternational Union of North America, AFL-CIOare entitled to perform the work of applying epoxysubstances to the walls, floors, and ceilings of theUniversity of California Life ScienceBuilding,Berkeley, California.2.Local Union No. 594 of the Operative Plaster-ers and Cement Masons International Associationof the United States and Canada, AFL-CIO is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force Tectonics Engineering & Con-tracting, Inc. to assign the disputed work to em-ployees represented by it. 262DECISIONSOF THE NATIONALLABOR RELATIONS BOARD3.Within 10 days from this date, Local Unionwill refrain from forcing the Employer, by meansNo. 594 of the Operative Plasterers and Cementproscribed by Section 8(b)(4)(D), to assign the dis-Masons InternationalAssociation of the Unitedputed work in a manner inconsistent with this de-States and Canada,AFL-CIOshall notify the Re-termination.gional Director for Region 32 in writing whether it